Citation Nr: 0022206	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  98-08 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel







INTRODUCTION

The veteran served on active duty from December 1971 to 
December 1973, from May 1975 to May 1978, and from October 
1981 to August 1996.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In May 1999, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in February 2000 and is once again before the 
Board for appellate review. 


FINDING OF FACT

The veteran currently does not have hearing loss disability 
under VA standards. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that, in a decision 
of May 1999, the veteran's case was remanded to the RO for 
additional development and, at that time, the Board found the 
veteran's claim of service connection for hearing loss to be 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board found that the veteran had presented a 
claim which was not implausible when his contentions and the 
evidence of record were viewed in the light most favorable to 
the claim.  See 38 U.S.C.A. § 5107(a) (West 1991).

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) 
(1999).  Additionally, if a condition noted during service is 
not shown to be chronic, then continuity of symptomatology 
after service generally is required for service connection.  
See 38 C.F.R. § 3.303(b) (1999).

However, before service connection may be granted for hearing 
loss, the loss must be of a particular level of severity.  
For purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385 (1999).

In this case, the veteran's DD Form 214s show that one of his 
specialties while on active duty was infantryman.  An 
audiological examination at service separation showed pure 
tone thresholds, in decibels, for the left ear were 20, 25, 
10, 20, 20, and for the right ear were 30, 25, 5, 20, 20, 
measured at 500, 1000, 2000, 3000, and 4000 Hertz.

As to the postservice medical evidence, a September 1997 VA 
examination report noted that the veteran complained of 
having to hear the television louder than he used to, and 
having difficulty distinguishing once voice from another.  
The examiner noted that the veteran's separation examination 
showed that he had hearing loss at the 3000 to 6000 Hertz  
range, which might have been due to his exposure to light 
weapons infantry and mortar machine guns, as well as to his 
usage of military vehicles.

In addition, a January 1998 VA examination report indicates 
that the veteran's pure tone thresholds, in decibels, for the 
left ear were 25, 20, 15, 20, 20, and for the right ear were 
25, 20, 10, 10, 15, measured at 500, 1000, 2000, 3000, and 
4000 Hertz.  The veteran's speech recognition in the left ear 
was 100 percent, and in the right ear was 92 percent.  
However, although the examiner found that the veteran had 92 
percent of speech recognition ability in the right ear, he 
also found the veteran to have hearing acuity within normal 
limits in both ears, excellent speech recognition in both 
ears, and acoustic impedance measures in agreement with his 
puretones.

Furthermore, a July 1999 VA examination report reveals the 
veteran reported a history of unprotected exposure to 
hazardous military noise while in the infantry. Upon 
examination, pure tone thresholds, in decibels, for the left 
ear were 25, 20, 20, 15, 15, and for the right ear were 25, 
25, 15, 10, 20, measured at 500, 1000, 2000, 3000, and 4000 
Hertz.  The veteran's speech recognition in the left ear was 
98 percent, and in the right ear was 100 percent. The 
diagnosis was hearing acuity within normal limits in both 
ears, and excellent speech recognition ability bilaterally.  
Moreover, in an August 1999 medical statement, the examiner 
who performed the July 1999 VA examination report further 
noted that the veteran indicated his hearing worsened after 
entering the military, and that the audiological data 
supported such claim.  However, the veteran's present hearing 
ability was not beyond the range considered to be within 
normal limits and his puretone pattern was not deemed to be 
typical of noise induced hearing loss.  As such, the examiner 
found that the veteran did not, by definition of normal 
limits, suffer a permanent hearing loss as a result of his 
military service. 

The law is clear that it is the Board's duty to assess the 
credibility and probative value of the evidence.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995). After a review of the 
evidence, the Board finds that, although the evidence shows 
the veteran had a decreased in hearing ability during his 
service and 92 percent of speech recognition ability in the 
right ear as per the January 1998 VA examination report, both 
the January 1998 VA examination report and the last VA 
examination report dated July 1999 contain a diagnosis of 
bilateral hearing acuity within normal limits and excellent 
speech recognition in both ears.  In addition, the July 1999 
VA examination report does not show that the veteran's 
thresholds for the frequencies from 500 to 4000 Hertz were 40 
decibels or greater; or that the thresholds at three of the 
frequencies 500, 1000, 2000, 3000, and 4000 were 26 or 
greater; or that his speech recognition scores were less than 
94 percent.

Therefore, as the preponderance of the evidence does not 
support the conclusion that the veteran currently suffers 
from hearing impairment which meets the criteria defined in 
38 C.F.R. § 3.385 (1999), the veteran's bilateral hearing 
impairment does not constitute hearing loss disability for VA 
purposes and the claim of service connection for bilateral 
hearing loss must be denied for that reason.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, this doctrine is not 
for application.  See 38 U.S.C.A. § 5107(a); see Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board acknowledges the veteran's assertions tending to 
indicate that he currently suffers from bilateral hearing 
loss related to his service.  However, the Board observes 
that the veteran is not shown to be competent to offer a 
medical opinion as to the existence of any such disability, 
or the inservice incurrence or aggravation of such 
disability.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While a 
veteran can report his symptoms, his statements as to the 
existence or cause of any claimed hearing loss disability 
must be supported by competent medical evidence, not merely 
allegations.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).

Finally, the Board points out to the veteran that he would 
not be precluded from again asserting a claim of entitlement 
to service connection for bilateral hearing loss in the event 
that further audiological testing showed hearing loss 
disability under the criteria of 38 C.F.R. § 3.385. 





ORDER

Service connection for bilateral hearing loss is denied. 



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

